Title: To Thomas Jefferson from George Jefferson, 4 March 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 4th. March 1805
                  
                  I have to day sold your 3 Hhds of checked Tobacco to a Manufacturer at 33/. on a credit of 90 days. 
                  I am Dear Sir Yr. Very humble servt.
                  
                     Geo. Jefferson
                     
                  
               